Case 14-26015-ABA
 UNITED             Doc 66COURT
        STATES BANKRUPTCY    Filed 11/21/19 Entered 11/21/19 06:47:30          Desc Main
 DISTRICT OF NEW JERSEY     Document      Page 1 of 1
 Caption in Compliance with D.N.J. LBR 9004-1(b)

 FEIN, SUCH, KAHN & SHEPARD, P.C.
 Counsellors at Law
 7 Century Drive - Suite 201
 Parsippany, New Jersey 07054
 (973) 538-9300
 Attorneys for U.S. BANK TRUST, N.A., AS
 TRUSTEE FOR LSF9 MASTER PARTICIPATION TRUST by
 Caliber Home Loans, Inc., as its attorney in
 fact
 R.A. LEBRON, ESQ.
 VER925
 bankruptcy@feinsuch.com
 In Re:                                                   Case No.:   14-26015 ABA

 DEADRA R. FOSTER and ALLAN D. FOSTER                     Chapter:    13

  Debtor(s).                                              Judge: HONORABLE JUDGE ANDREW B.
                                                          ALTENBURG, JR.




                                   NOTICE OF APPEARANCE

              PLEASE TAKE NOTICE that in accordance with Fed. R. Bankr. P.

9010(b) the undersigned enters an appearance in this case on behalf of U.S.

BANK TRUST, N.A., AS TRUSTEE FOR LSF9 MASTER PARTICIPATION TRUST by Caliber

Home Loans, Inc., as its attorney in fact. This party is a party in interest

in this case pursuant to a mortgage dated December 18, 2006 and recorded in

the Office of the CAMDEN County Clerk/Register on January 3, 2007 in Mortgage

Book 8430, Page 1961, and is a secured creditor.          Request is made that the

documents filed in this case and identified below be served on the undersigned

at this address:

              ADDRESS:           FEIN, SUCH, KAHN & SHEPARD, P.C.
                                 Counsellors at Law
                                 7 Century Drive - Suite 201
                                 Parsippany, New Jersey 07054

              DOCUMENTS:

              : All notices entered pursuant to Fed. R. Bankr. P. 2002.

              : All documents and pleadings of any nature.

                                           FEIN, SUCH, KAHN & SHEPARD, P.C.
                                           Attorneys for U.S. BANK TRUST, N.A., AS
                                           TRUSTEE FOR LSF9 MASTER PARTICIPATION
                                           TRUST by Caliber Home Loans, Inc., as its
                                           attorney in fact
Dated: November 20, 2019                   By:/s/ R.A. LEBRON, ESQ.
                                               R.A. LEBRON, ESQ.

Case No.:    14-26015 ABA
